 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ae -- x
DAMON WHEELER,
Plaintiff,
v. ORDER
P.O. N. DEYOUNG; G. NEILSON; SGT.
MAGSAMEN; and THE CITY OF 16 CV 8857 (VB)
MIDDLETON,
Defendants. :
th st ts) SS GE SO SRP EE STE OGG SOL SOY SON ESO ND QE x

 

This action is stayed pending resolution of plaintiff's criminal appeal before the New
York Court of Appeals. (See Doc. #37).

On December 12, 2019, plaintiff, who is proceeding pro se and in forma pauperis,
notified the Court in writing of the status of his criminal appeal. (Doc. #70).

Accordingly, by April 30, 2020, and every 90 days thereafter, plaintiff shall inform the
Court in writing of the status of his criminal appeal. No later than 14 days after the New York
Court of Appeals resolves plaintiffs criminal appeal, plaintiff shall so inform the Court by letter.

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Viwd | ,

Vincent L. Briccetti
United States District Judge

Dated: January 31, 2020
White Plains, NY

 

 
